

115 HR 3660 IH: No Federal Funding for Confederate Symbols Act
U.S. House of Representatives
2017-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3660IN THE HOUSE OF REPRESENTATIVESAugust 18, 2017Mr. Espaillat (for himself, Mr. Evans, Ms. Blunt Rochester, Mr. Butterfield, Mr. Pocan, Ms. Clarke of New York, Ms. Clark of Massachusetts, Mr. Ellison, Ms. Bass, Ms. Velázquez, Ms. Wilson of Florida, Mr. Pallone, Mrs. Lowey, Ms. Lee, Mrs. Beatty, Mr. Gallego, Ms. Norton, Mr. Vela, Mr. Blumenauer, Mr. Richmond, Mr. Serrano, Ms. Moore, Ms. DeLauro, Ms. Barragán, Mr. Meeks, Mr. Gutiérrez, Ms. Lofgren, Ms. Eddie Bernice Johnson of Texas, Mr. Jeffries, Mr. Cicilline, Ms. Judy Chu of California, Ms. Adams, Mr. Gomez, Ms. Maxine Waters of California, and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Transportation and Infrastructure, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds for Confederate symbols, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Federal Funding for Confederate Symbols Act. 2.FindingsThe Congress finds the following:
 (1)The Confederate battle flag is one of the most controversial symbols from U.S. history, signifying a representation of racism, slavery, and the oppression of African-Americans.
 (2)The Confederate flag and the erection of Confederate monuments were used as symbols to resist efforts to dismantle Jim Crow segregation, and have become pillars of Ku Klux Klan rallies.
 (3)There are at least 1,503 symbols of the Confederacy in public spaces, including 109 public schools named after prominent Confederates, many with large African-American student populations.
 (4)There are more than 700 Confederate monuments and statues on public property throughout the country, the vast majority in the South. These include 96 monuments in Virginia, 90 in Georgia, and 90 in North Carolina.
 (5)Ten major U.S. military installations are named in honor of Confederate military leaders. These include Fort Rucker (Gen. Edmund Rucker) in Alabama; Fort Benning (Brig. Gen. Henry L. Benning) and Fort Gordon (Maj. Gen. John Brown Gordon) in Georgia; Camp Beauregard (Gen. P.G.T. Beauregard) and Fort Polk (Gen. Leonidas Polk) in Louisiana; Fort Bragg (Gen. Braxton Bragg) in North Carolina; Fort Hood (Gen. John Bell Hood) in Texas; and Fort A.P. Hill (Gen. A.P. Hill), Fort Lee (Gen. Robert E. Lee), and Fort Pickett (Gen. George Pickett) in Virginia.
			3.Federal funds restriction
 (a)In generalExcept as provided in subsection (c), no Federal funds may be used for the creation, maintenance, or display, as applicable, of any Confederate symbol on Federal public land, including any highway, park, subway, Federal building, military installation, street, or other Federal property.
 (b)Confederate symbol definedThe term Confederate symbol includes the following: (1)A Confederate battle flag.
 (2)Any symbol or other signage that honors the Confederacy. (3)Any monument or statue that honors a Confederate leader or soldier or the Confederate States of America.
 (c)ExceptionsSubsection (a) does not apply— (1)if the use of such funds is necessary to allow for removal of the Confederate symbol to address public safety; or
 (2)in the case of a Confederate symbol created, maintained, or displayed in a museum or educational exhibit.
				4.Redesignation of military installations
 (a)RedesignationNot later than 1 year after the date of enactment of this Act, the Secretary of Defense shall redesignate the following military installations with such designation as the Secretary determines appropriate:
 (1)Fort Rucker, Alabama. (2)Fort Benning, Georgia.
 (3)Fort Gordon, Georgia. (4)Camp Beauregard, Louisiana.
 (5)Fort Polk, Louisiana. (6)Fort Bragg, North Carolina.
 (7)Fort Hood, Texas. (8)Fort A.P. Hill, Virginia.
 (9)Fort Lee, Virginia. (10)Fort Pickett, Virginia.
 (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to a military installation referred to in subsection (a) shall be deemed to be a reference to such installation as redesignated under such subsection.
			